DETAILED ACTION
Non-Final Rejection

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 2 and 3 in the reply filed on 7/25/2022 is acknowledged.

Claims Status
	Claim 1 is withdrawn leaving claims 2 and 3 under consideration.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “wearable ring and band” option from claims 2 and 3 must be shown or the feature(s) canceled from the claim(s).  The drawings appear to show an embodiment that can be interpreted as a “ring or band”, but not a “ring and band” as is possible based on the interpretation of claims 2 and 3.  Additionally after further consideration, the drawings appear to show embodiments prongs or teeth in Figures 9 and 74.  Fig. 73 also shows an embodiment with segments that appear to show teeth or prong like projections associated with the segments themselves.  However, the Figures do not appear to show electromagnetic energy emitters that have prongs and/or teeth as recited in claims 2 and 3.  No new matter should be entered.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Priority
	In determining the effective filing date of the claimed subject matter that was elected above, the Office has reviewed the applications listed in the ADS.  Application 15/136,948 describes segments with prongs or teeth for engaging hair, but the segments are not described as a ring and/or band that encircles a person's head nor are the prongs or teeth are associated with the emitters.  Figures 7 or 8 in this application seem to be associated with the embodiment of claim 1 in the instant application (bands with teeth or prongs).  Paragraph [0489] describes a headband with prongs or teeth like claim 1 of the instant application but not claims 2 and 3 where the emitters have the prongs or teeth.  This application also discusses ear prongs which is also distinct from the elected species.  Application 16/022,987 discusses prongs and or teeth in association with an arc portion (i.e. a band or ring) for bringing the electrodes into better electromagnetic communication with the person's brain.  Application 16/554,029, filed 2019-08-28, gives written description support for the elected species (although it also does not appear to include drawings of the species).  The ADS also list three provisional applications which 16/544,029 depends from.  The earliest is 62/791838 which was filed 2019-01-13.  The Office has reviewed this application, but could not find references to any teeth or prongs as claimed.  62/796,601 is also listed and does mention prongs in association with an eyeglass frame however.  The last provisional listed is 62/851904.  The Office has reviewed this application and it appears to teach the use of teeth, combs, or projections, but it does not specifically mention the use of such structures with electromagnetic energy emitters as claimed.  Thus, the Office believes the prior art date for search purposes is 2019-08-28.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Each claim recites the use of electromagnetic energy emitters.  The Office has reviewed the specification for what this may include.  At [0129] of the published specification, Applicant discusses the electromagnetic energy emitters as an “EEG emitter.”  An EEG signal is an electrical signal however rather than an electromagnetic signal.  It is also unclear how EEG signals are emitted from them.  It is therefore unclear how to interpret this limitation.  The Office believes Applicant meant electrical energy emitters as this is often used in neurostimulation.  
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “electromagnetic” in claims 2 and 3 are used by the claim to mean “electrical,” while the accepted meaning can be understood from the passage below:
“As an approach to understand the difference between electrical energy and electromagnetic energy, first we have seen electrical energy which is a result of the electric potential energy and can flow through a conductor but electromagnetic waves can travel through space and are created by moving charges.” (https://www.vedantu.com/question-answer/does-electrical-energy-differ-from-the-class-11-physics-cbse-6004f3dd8f072d242816b923)
The term is indefinite because the specification does not clearly redefine the term.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Wingeier et al. (US 2018/0256888, cited in the IDS) in view of Gunasekar et al. (US 2018/0153470).
Regarding claim 2, Wingeier et al. disclose a wearable device for measuring electromagnetic brain activity comprising: 
a wearable ring and/or band which is configured to encircle a person's head at an anterior acute angle in the range of 0 to 45 degrees with respect to a horizontal plane when the person's head is upright (see the embodiment shown in Fig. 11 which shows an embodiment with two bands that encircles the head, note the bands can be adjusted to meet the angle range limitation); and 
a plurality of electromagnetic energy emitters on the band (112 in Fig. 11 includes electrodes as indicated in Fig. 1 which can be used to provide neurostimulation per [0071]); wherein one or more of the electromagnetic energy emitters are located at placement sites of Modified Combinatorial Nomenclature (MCN) electrode placement system selected from the group consisting of F3, F4, F7, F8, Fz, T3, T4, T5, T6, P3, P4, Pz, 01, 02, C3, C4, and Cz ([0047] state that the electrodes may be placed at 10-20 sites which includes the above locations); 
Wingeier et al. do not disclose wherein one or more of the electromagnetic energy emitters are made from a polymer which has been impregnated, doped, coated, or embedded with conductive material (Wingeier states that the electrodes may be used for EEG detection as well as neurostimulation per [0029] which mentions EEG signal acquisition).  However, Gunasekar et al. teach an EEG headset that uses electrodes that are made from a polymer which has been impregnated, doped, coated, or embedded with conductive material (see [0032] – “The electrically-conductive prongs can be elastic (e.g., gold-plated silicone bristles”).  It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to modify Wingeier et al. to use the electrode setup taught by Gunasekar for electrode placement because Gunasekar teaches that the prongs of the electrodes can be replaced when worn out which would ease repairs.  
Wingeier et al. also do not disclose wherein one or more of the electromagnetic energy sensors have prongs and/or teeth which protrude into and/or under the person's hair.  However, Gunasekar teaches these structures as mentioned previously (see at least [0032] and Fig. 4/5).  The rationale for modifying remains the same.  
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Wingeier et al. (US 2018/0256888, cited in the IDS) in view of Gunasekar et al. (US 2018/0153470) and Durand (US 2017/0112408).  Claim 3 is the same as claim 2, but cites different locations for emitter placement (01, Oz, FP 1, FPz, P07, AF7, P7, F7, TP7, FT7, and T7) and specifically cites silicone as the polymer where the silicone is impregnated, coated, doped, or embedded with silver or carbon.  Most of these locations are still covered by the 10-20 sites that Wingeier is capable of being used at.  In addition, Gunasekar et al. also teach that the polymer is silicone at [0032].  Gunasekar’s coating is made of gold however.   Durand teaches systems and methods of neural recording where EEG electrodes may be silicone impregnated with carbon (see [0035]).  Therefore claim 3 is rejected using the same arguments from claim 2 above.  It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to further modify the prongs of Gunasekar to use silicone impregnated with carbon as taught by Durand in lieu of the gold plated silicone prongs as it amounts to it is the use of known technique to improve similar devices (methods or products) in the same way.  The claim would have been obvious because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations.  

Conclusion
Claims 2 and 3 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tho Q. Tran whose telephone number is (571)270-1892. The examiner can normally be reached 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 5712725596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/THO Q TRAN/Examiner, Art Unit 3791
/JACQUELINE CHENG/Supervisory Patent Examiner, Art Unit 3791